Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2011 (unaudited) (continued) a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c See Note 4 regarding holdings of 5% voting securities. d A portion or all of the security is on loan at November 30, 2011. e The security is traded on a discount basis with no stated coupon rate. f The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank Templeton Global Smaller Companies Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Smaller Companies Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
